Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 3, 4, 5, 12 and 13 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Claim 3 discloses limitations: 
“wherein the red sub-pixel area comprises: 
the green emission layer disposed on the red emission layer; and 
the blue emission layer disposed on the green emission layer.”  
These limitations are already disclosed in claim 1: 
“wherein the green emission layer in the red sub-pixel area directly contacts both of the blue emission layer in the red sub-pixel area and the red emission layer in the red sub-pixel area”
 	Claim 4 discloses limitations: 
“wherein the green sub-pixel area comprises:
 the first hole transporting layer disposed on the red emission layer; 
the green emission layer disposed on the first hole transporting layer; and 
the blue emission layer disposed on the green emission layer.”
These limitations are already disclosed in claim 1: 
“a first hole transporting layer disposed between the red emission layer and the green emission layer in the green sub-pixel area; 
wherein the blue emission layer in the green sub-pixel area directly contacts the green emission layer in the green sub-pixel area, and 
the green emission layer in the green sub-pixel area is spaced apart from the red emission layer in the green sub-pixel area” 
Claim 5 discloses limitations: 
“wherein the blue sub-pixel area comprises: 
the green emission layer disposed on the red emission layer; 
the second hole transporting layer disposed on the green emission layer; and 
the blue emission layer disposed on the second hole transporting layer.”  
These limitations are already disclosed in claim 1:
“a second hole transporting layer disposed between the green emission layer and the blue emission layer in the blue sub-pixel area; 
wherein the blue emission layer in the blue sub-pixel area is spaced apart from the green emission layer in the blue sub-pixel area, and 
the green emission layer in the blue sub-pixel area directly contacts the red emission layer in the blue sub-pixel area.”
Claim 12 discloses limitations: 
“wherein an uppermost surface of the green emission layer in the red sub-pixel area and an uppermost surface of the green emission layer in the blue sub-pixel area are disposed at a same height relative to the first electrode.”  
These limitations are already implicitly disclosed in claim 1:
“wherein the red emission layer in each of the red, and blue sub-pixel areas is disposed at a same height with respect to the first electrode; 
wherein the green emission layer in the red sub-pixel area directly contacts the red emission layer in the red sub-pixel area,
wherein the green emission layer in the blue sub-pixel area directly contacts the red emission layer in the blue sub-pixel area.”
Claim 13 discloses limitations: “wherein an uppermost surface of the green emission layer in the green sub-pixel area is disposed higher than the uppermost surface of the green emission layer in the red and blue sub-pixel areas”
These limitations are already implicitly disclosed in claim 1: 
“wherein the red emission layer in each of the red, green and blue sub-pixel areas is disposed at a same height with respect to the first electrode; 
wherein the green emission layer in the red sub-pixel area directly contacts the red emission layer in the red sub-pixel area,
wherein the green emission layer in the blue sub-pixel area directly contacts the red emission layer in the blue sub-pixel area,
wherein the green emission layer in the green sub-pixel area is spaced apart from the red emission layer in the green sub-pixel area.”
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 21 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claim discloses a limitation “a second hole transporting layer”, however, claim 17 on which it depends does not disclose “a first hole transporting layer”. The limitation directed to the first hole transporting layer is disclosed in claim 20, therefore in order to overcome this rejection, claim 21 should be dependent on claim 20 instead of being dependent on claim 17.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 17, 18, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Seo et al. (2013/0240851) found in IDS, hereinafter ‘851, and further in view of Matsumoto et al. (2011/0248247) hereinafter ‘247.
Fig 7(annotated) of ‘851 discloses an OLED (Organic Light Emitting Diode) device comprising:
17. 	“a red sub-pixel area [410R], a green sub-pixel area [410G] and a blue sub-pixel area [410B] disposed on a substrate;
a first electrode [402] and a second electrode [401] on the red sub-pixel area [410R], the green sub-pixel area [410G] and the blue sub-pixel area [410B] of the substrate; 
a red emission layer [404R], a green emission layer [404G], and a blue emission layer [404B] between the first electrode and the second electrode [401,402]; 
a common hole transporting layer [406, see paragraph 0181] disposed between the first electrode [402] and the red emission layer [404R] and disposed in an entirety of the red sub-pixel area [410R], the green sub-pixel area [410G] and the blue sub-pixel area [410B]; 

    PNG
    media_image1.png
    293
    616
    media_image1.png
    Greyscale

wherein each of the red emission layer [404R], the green emission layer [404G], and the blue emission layer [404B] is disposed in the entirety of the red sub-pixel area [410R], the green sub-pixel area [410G] and the blue sub-pixel area [410B], 
wherein the red emission layer [404R] in each of the red, green and blue sub-pixel areas [410] is disposed at a same height with respect to the first electrode [402],
wherein the green emission layer [404G] in the red sub-pixel area [410R] directly contacts both of the blue emission layer [404B] in the red sub-pixel area and the red emission layer [404R] in the red sub-pixel area, 
wherein the blue emission layer [404B] in the green sub-pixel area [410G] directly contacts the green emission layer [404G] in the green sub-pixel area, and 
wherein the green emission layer [404G] in the blue sub-pixel area [410B] directly contacts the red emission layer [404R] in the blue sub-pixel area.”
‘851 does not disclose:
“the green emission layer in the green sub-pixel area is spaced apart from the red emission layer in the green sub-pixel area,
the blue emission layer in the blue sub-pixel area is spaced apart from the green emission layer in the blue sub-pixel area”
However, additional layers positioned between the color light emitting layers to space them apart are well known in the art as evidenced by Fig 1 of ‘247, which discloses an RGB OLED with the red, green and blue color emitting layers 16CR-16CB, a layer 16D between the color layers 16CB and 16CR in the sub-pixel area 10R that spaces apart these two color layers, and a layer 16D between the color layers 16CG and 16CB in the sub-pixel area 10G that spaces apart these two color layers. This is done for the explicit purpose of inhibiting contamination from moisture in the atmosphere and the like and improving the interface between the color light emitting layers, thereby improving the efficiency of hole injection/transport and obtaining desired light emitting characteristics from said layers.
It would have been obvious to one of ordinary skill in the art to incorporate the teachings of ‘247 into the device of ‘851 by inserting additional layers in the green and blue sub-pixel areas to space apart the color light emitting layers, since the combination would yield the predictable result of improving the interface between the color light emitting layers.
Thus, the claimed invention would have been obvious before the effective filing date of the claimed invention because “all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. KSR, 550 U.S. at 416, 82 USPQ2d at 1395.
Combination of ‘851 and ‘247 further discloses:
18.	“wherein the common hole transporting layer [406, see paragraph 0181] in each of the red, green and blue sub-pixel areas [410] is disposed at a same height with respect to the first electrode [402].”
21. 	“further comprising: a second hole transporting layer [HTL 16D of ‘247] disposed between the green emission layer [404G] and the blue emission layer [404B] in the blue sub-pixel area [410B], wherein the second hole transporting layer directly contacts the green and blue emission layers in the blue sub-pixel area [see Fig 1 of ‘247].”
Allowable Subject Matter
Claims 1, 2, 6-9, 11, 14-16 are allowed. 
The following is an examiner’s statement of reasons for allowance: the prior art does not disclose or suggests to combine an organic light emitting diode comprising red, green and blue sub-pixel areas, all three areas including first and second electrodes, red, green and blue emission layers formed without a patterning mask in the entirety of all the areas, red emission layer is positioned on the first electrode and a common hole transporting layer positioned between the first electrode and the red emission layer. The sub-pixel differ from each other in that: 1) there is no additional hole transporting layer in the red-subpixel area and all the layers are in direct contact with each other, 2) there is a first hole transporting layer spacing apart the green and red emission layers in the green sub-pixel area, while the other layers are in direct contact, and 3) there is a second hole transporting layer spacing apart the green and blue emission layers in the green sub-pixel area, while the other layers are in direct contact. These limitations in combination with the rest of the limitations of the claim are considered novel.
Claim 20 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contact Info
Any inquiry concerning this communication or earlier communications from the examiner should be directed to M. A. GOLUB-MILLER whose telephone number is (571)272-8602.  The examiner can normally be reached on M-F 9-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MinSun Harvey can be reached on (571) 272-1835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

/M. A. Golub-Miller/Primary Examiner, Art Unit 2828